DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 4, on line 1, “the at least one foam 

material” is indefinite since it lacks proper antecedent basis. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stapenhill (US 

3,344,433). Stapenhill discloses a modular liner system including a plurality of liner 

segments/impact absorbing structures  (26’, 28’), each of the plurality of liner segments has a 

plurality of padded liner elements(24,26,28). A strip layer (30) defines an inner surface and an 

outer surface, the plurality of padded liner elements/assemblies (24, 26, 28) includes a first 

material made of polyurethane foam and different second material, col. 2, lines 42-44 and col. 

3, lines 9-16 with each of the plurality of padded liner elements/assemblies being spaced apart 

from each other as shown in figure 2 and removably coupled to different regions on the strip 

layer inner surface secured to a portion an impact absorbing layer (22), col. 2, lines 49-65 and as 

shown in figure 3. Further, the plurality of padded liner elements (24, 26, 28) can have a same 

thickness or a different thickness, col. 3, lines 6-11.  In addition, the plurality of liner segments 

defines a front pad assembly about the frontal/forehead region, a parietal region and a back

 pad assembly, col. 2, lines 38-41 and as shown in figure 2. The plurality of padded liner 

elements  define different shapes as shown in figure 2.  

		Furthermore, an outer shell (12) defines and inner surface with the  impact 

absorbing layer (22) coupled to an inner surface of an outer shell (12) made of plastic, col. 2, 

lines 26-36 and as shown in figure 1.  







	Col. 2, lines 64-65 of Stapenhill discloses the strip (30) defining hooks made of 

synthetic resin such as nylon. Therefore, it would have been obvious to one skilled in the art 
   
claimed invention that each of the plurality of padded liner segments/assemblies having the strip 

layer made of nylon of Stapenhill can be made but not limited to a flexible plastic such as 

polycarbonate, etc. since such man made material are well known in the textile art and will allow 

the plastic strip to conform about the modular liner when secured and allow the plurality of 

padded liner segments/assemblies to be removed if damaged or soiled. 

  

With regard to claims 4 and 19, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the each of the plurality of padded liner 

elements/assemblies made of polyurethane foam of Stapenhill can be attached to the liner 

defining the first material and the second material with different thickness relative to one another 

in the spaced apart manner as shown in figure 2 in order to protect desired regions of the head as 

required for a particular application thereof. 


 

With regard to claim 15, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the impact absorbing structures of Stapenhill can be 

substituted but not limited to a plurality of filaments, etc. since such impact absorbing protection 

is well known in the helmet making art.  



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PT)-892 discloses helmet liner having plurality of pads attached 

thereto. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






June 2, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732